DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021, has been entered.

Status of Claims
Claims 1, 11, and 16 are amended.
Claims 3, 7-8, 13, and 18 are canceled.
Claims 1-2, 4-6, 9-12, 14-17, and 19-23 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.


35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  First, Applicant contends that the claims are not directed towards one of the enumerated abstract idea categories as defined in the 2019 PEG.  Specifically, Applicant contends that the claims are not reflected in any of the example concepts the 2019 PEG describes as reciting Certain Methods of Organizing Human Activities.  Examiner respectfully disagrees because the examples in the 2019 PEG are a non-exhaustive list of Certain Methods of Organizing Human Activities.  Further, initiating content ownership disputes and unauthorized user disputes are examples of legal interactions as well as managing relationships between people.  Therefore, Applicant’s contention is unpersuasive.
Second, Applicant contends that the claims recite a practical application because the claims recite an improvement to technology.  Applicant cites ¶ 59 of the specification as deficiencies that the claims attempt to overcome.  However, these deficiencies are in detecting unauthorized uses and determining owners of content.  Further, the improvements appear to be directed to better detecting unauthorized uses and determining content owners.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  See MPEP 2106.05(a).  Therefore, Applicant’s contention is unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant's arguments filed June 14, 2021, have been fully considered but they are not persuasive.  Applicant first contends that the cited references, including Chastagnol, fails to See Remarks p. 21.  Examiner respectfully disagrees because the claims do not recite initiating an unauthorized user dispute based on failure of an uploading user to respond to a notification as Applicant contends in the remarks.  Rather, the claim simply recites that the unauthorized user dispute is initiated after determining that the first user is not the content owner.  In other words, the claim does not recite that the unauthorized user dispute is based on the first user failing to respond.  Therefore, Applicant’s remarks are unpersuasive.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 14, 2021, and November 3, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 9-12, 14-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 1-2, 4-6, 9-12, 14-17, and 19-23: Independent claims 1, 11, and 16 recite “providing, by the computing system, electronic notifications to the first user and the first content owner” and “determining, by the computing system, that the first user is not a content owner of the first content item based on failure of the first user to respond to an electronic notification”.  It is unclear whether the electronic notification recited in the determining operation is the same as the electronic notifications recited in the providing operation.  For purposes of examination, the notification will be interpreted as being unrelated.  Claims 2, 4-6, 9-10, 12, 14-15, 17, and 19-23 are rejected by reason of their dependency from the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 9-12, 14-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-2, 4-6, 9-10, and 21 are directed towards a process, claims 11-12, 14-15, and 22 are directed 
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of initiating a content ownership and an unauthorized use disputes between two purported owners of digital content.  In particular, the claim recites uploading a content item from a first user and determining that the received content item matches a reference content item.  The method then determines that the first user is a known content publisher.  Afterwards, the process sends notifications to the first user as well as the owner of the reference content item.  Then a content ownership dispute is initiated and that the first user is not the content owner based on the first user not responding to a notification.  Then, an unauthorized user dispute is initiated.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
receiving, by a computing system, a first content item uploaded by a first user to a content provider and made available to a geographic region; 
determining, by the computing system, that the first content item matches, to a threshold degree, a first reference content item for which first content ownership information is available based on digital processing techniques, the first content ownership information indicating that the first reference content item is associated with a first content owner for the geographic region; 
determining, by the computing system, that the first user is a known content publisher for which second content ownership information is maintained by the content provider, wherein the second content ownership information includes at least a scope of rights owned by the known content publisher for the geographic region; 
subsequent to the determining that the first user is the known content publisher having the scope of rights for the geographic region, providing, by the computing system, electronic notifications to the first user and the first content owner that the first content item is already associated with the first content owner based on determinations (i) that the first user is the known content publisher and (ii) that the first content item is made available in the geographic region indicated in the first content ownership information;  
initiating, by the computing system, a content ownership dispute between the first user and the first content owner to update the first or second content ownership information for the geographic region as maintained by the content provider, 
determining, by the computing system, that the first user is not a content owner of the first content item based on failure of the first user to respond to an electronic notification; and 
subsequent to the determining that the first user is not the content owner, initiating, by the computing system, an unauthorized user dispute against the first user.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the computing system and digital processing techniques is recited at a sufficiently high level of generality that it simply amounts to an See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the computing system and digital processing techniques is recited at a sufficiently high level of generality that it simply amounts to an instruction to apply the abstract ideas using computers.  Further, the receiving operation is well-understood, routine, and conventional activity as it is receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: 
at least one processor;
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method
However, these additional elements fail to recite a practical application because they recite instructions to apply the abstract idea on a computer.
Moreover, these additional elements fail to recite significantly more than the abstract idea because, as noted above, they recite instructions to apply the abstract idea on a computer.
Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites the following additional elements:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method
However, these additional elements fail to recite a practical application because they recite instructions to apply the abstract idea on a computer.
Moreover, these additional elements fail to recite significantly more than the abstract idea because, as noted above, they recite instructions to apply the abstract idea on a computer.
Accordingly, claim 16 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4-6, 9-12, 14-17, and 19-23: 
Claims 2, 12, and 17 recite the abstract idea of storing content ownership information, which is a legal interaction.  Therefore, these claims fail to recite a practical application or significantly more than the abstract ideas.
Claims 4, 14, and 18 recite the abstract ideas of determining ownership of content and updating ownership information, which is a legal interaction.  Therefore, these claims fail to recite a practical application or significantly more than the abstract ideas.
Claims 5, 15, and 20 recite the abstract idea of determining content ownership in various geographical regions, which is both a Mental Process as well as a legal interaction.  Therefore, these claims fail to recite a practical application or significantly more than the abstract ideas.
Claim 6 recites the abstract idea that a first user is not an owner of the content item, which is both a Mental Process as well as a legal interaction.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claim 9 recites the abstract idea that the content item matches a second reference content item, which is a Mental Process.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claim 10 recites the abstract idea of initiating a content ownership dispute between the first user and a second content owner, which is a legal interaction.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claims 21-23 recite the abstract idea of determining that a first user owns part of the content item and the first content owner owns another part of the content item, which is both a Mental Process as well as a legal interaction.  Therefore, these claims fail to recite a practical application or significantly more than the abstract ideas.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0144325 to Chastagnol et al. in view of U.S. Patent Pub. No. 2012/0173441 to LaRosa et al. and U.S. Patent Pub. No. 2003/0236679 to Galves et al.
Per Claim 1: Chastagnol discloses:
A computer-implemented method comprising: (see Chastagnol at Abstract: A system, method and various software tools enable a video hosting website to automatically identified unlicensed audio content in video files uploaded by users, and initiate a process by which the user can replace the unlicensed content with licensed audio content.)
receiving, by a computing system, a first content item uploaded by a first user to a content provider and made available to a geographic region; (see Chastagnol at ¶ 21: Users of the clients 170 and browser 171 can upload content (which can include, for example, video, audio, or a combination of video and audio) to site 100 via network 180.)
determining, by the computing system, that the first content item matches, to a threshold degree, a first reference content item for which first content ownership information is available based on digital processing techniques, the first content ownership information indicating that the first reference content item is associated with a first content owner for the geographic region; (see Chastagnol at ¶ 24: The rights management system is one means for processing the video file to determine whether the audio content of the video file is an unauthorized use of a content owner's licensed content. In one embodiment, the rights management system 130 uses two types of identification processes to make this determination. First, the rights management system 130 generates a hash (e.g., MD5, SHA-n, etc.) of the video file itself, to produce a file signature. This signature (or hash code) is compared with an existing collection of file signature of known licensed content. In this embodiment, the licensed content would be audio files from music labels, publishes, independent artists, or the like. The file signature can correspond to any licensed content, including content that is available on the site 100 as well as content that 
determining, by the computing system, that the first user is a known content publisher for which second content ownership information is maintained by the content provider, wherein the second content ownership information includes at least a scope of rights owned by the known content publisher for the geographic region; (see Chastagnol at ¶ 21: An uploaded content file is associated with the uploading user, and so the user's account record is updated in the user database 150 as needed.)
subsequent to the determining that the first user is the known content publisher having the scope of rights for the geographic region, providing, by the computing system, electronic notifications to the first user and the first content owner that the first content item is already associated with the first content owner based on determinations (i) that the first user is the known content publisher and (ii) that the first content item is made available in the geographic region indicated in the first content ownership information; (see Chastagnol at ¶ 27: Optionally, the content owner can also be notified 207, for example, by an email; alternatively, the content owner can be notified in a batch process, either periodically (e.g., once daily, weekly, monthly), or after a preset number of matching fingerprints (e.g., each 100 matches), or the content owner can be given access to the claim database 134 by which they can inspect and determine which content has been identified for claims.  See also ¶ 29: An email is automatically See also ¶ 23: geo-restrictions that can be used for data collection or content blocking on a geographic basis.)
subsequent to the determining that the first user is not the content owner, initiating, by the computing system, an unauthorized user dispute against the first user. (see Chastagnol at ¶ 29: The user is given a period of time (e.g., 15 days or even 0 days) by which to take action to correct the problem.)
However, Chastagnol fails to disclose, but LaRosa, an analogous art of content ownership management, discloses:
initiating, by the computing system, a content ownership dispute between the first user and the first content owner to update the first or second content ownership information for the geographic region as maintained by the content provider, (see LaRosa at ¶ 87: The next step is to prioritize the ownership information included in the preliminary merge result by (1) comparing the ownership information for each purported owner to determine if there is a disagreement and (2) for each identified disagreement, deleting the ownership information that is from the less reliable source based on the merging rules. This process forms the final merged result.)
determining, by the computing system, that the first user is not a content owner of the first content item [[based on failure of the first user to respond to an electronic notification;]] and (see LaRosa at ¶ 76: The decision engine 209 generates a report and/or a table describing the real owner of the one or more granular rights for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to determine the rightful owner of the matched content item using the techniques disclosed in LaRosa.  One of ordinary skill in the art would have been motivated to do so to ensure that the true owner sets restrictions on content use.
However, the combination of Chastagnol and LaRosa fails to disclose that the first user is not a content owner based on a failure of the first user to respond to an electronic notification.  However, Galves, an analogous art of dispute resolution, discloses that a party to a dispute, such as a content ownership dispute, loses the case by not responding to a complaint (see Galves at ¶ 169: 23. “Default” is the failure of the defendant to defend against the complaint. It is a loss of the case by the defendant because the defendant forfeits, or fails-to show up and defend.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa so that content ownership disputes are resolved based on a party not responding to a notification using the techniques disclosed in Galves.  One of ordinary skill in the art would have been motivated to do so to resolve content ownership disputes in a timely manner.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites, and Chastagnol further discloses:
A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (see Chastagnol at ¶ 57: Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus.)

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites, and Chastagnol further discloses:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method (see Chastagnol at ¶ 57: Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus.)

Per Claims 4, 14, and 19: 
determining, based on the content ownership dispute, that both the first user and the first content owner are content owners of the first content item; and (see LaRosa at ¶ 82: FIG. 4 depicts Table 2 400. Table 2 400 is a subset of Table 1 300 in that Table 2 400 depicts a ranking for the ownership claims submitted by owner A 180 in Table 1.  See also FIG. 4: Claim C shows that Owner A owns 50% of the distribution right in the United States and Claim D shows that Owner B also owns 50% of the distribution right of a content item in the United States)
updating the first content ownership information for the first reference content item based on the content ownership dispute. (see LaRosa at ¶ 76: For example, the decision engine 209 determines a real owner of a granular right for an asset based at least in part on the final merge result. An example of this is described below with reference to FIG. 8. The decision engine 209 generates a report and/or a table describing the real owner of the one or more granular rights for the asset. If an ownership conflict exists, the decision engine 209 determines whether the ownership conflict is resolvable. An ownership conflict is an inconsistency that occurs when a total percentage of ownership claimed for a granular right in a jurisdiction exceeds 100%. For example, an ownership conflict occurs when an owner A 180 claims 50% of distribution right of an asset in Germany while an owner B 184 claims 60% of distribution right of the same asset in Germany (the total percentage of distribution right of the asset claimed in Germany exceeds 100% because the sum of 50% and 60% is 110%). The decision engine 209 is communicatively coupled to the bus 220 via a signal line 228. In one embodiment, the decision engine 209 receives a merge result from the merge module 207, generates a report (and/or table) describing the real owner for one or more granular rights and provides the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to update ownership information using the techniques disclosed in LaRosa.  One of ordinary skill in the art would have been motivated to do so to maintain up-to-date ownership records so that the true owner sets restrictions for their content items.

Per Claims 5, 15, and 20: The combination of Chastagnol, LaRosa, and Galves discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  However, Chastagnol fails to disclose, but LaRosa discloses:
determining that the first user is a content owner of the first content item in the geographic region, and the first content owner is a content owner of the first content item in a different geographic region. (see LaRosa at FIG. 8: Owner A owns 50% of distribution right in the United States and Owner B owns 100% of distribution right in Great Britain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to maintain ownership records in different regions as disclosed in LaRosa.  One of ordinary skill in the art would have been motivated to do so to ensure the correct owner in each region sets restrictions on the content items in that region.

Per Claim 6: The combination of Chastagnol, LaRosa, and Galves discloses the subject matter of claim 1, from which claim 6 depends.  Chastagnol further discloses:
determining, based on the content ownership dispute, that the first user is not a content owner of the first content item. (see Chastagnol at ¶ 29: Where the content owner's policy is to block the audio content, then a different set of operations is engaged to create an automatic takedown of the identified audio content. An email is automatically generated and sent 204 to the uploading user, identifying the uploaded file, the identified audio content (e.g., song name, artist, date, publisher, etc.) and informing the user that the uploaded content has been found to match a known work of licensed content, and that it infringes the content owner's copyright in such content. The email instructs the user to login to the site 100 and correct the problem through various alternative options. The user is given a period of time (e.g., 15 days or even 0 days) by which to take action to correct the problem. (The number of days for action can be varied, depending on considerations such as follow of identification, user feedback, or the like). The email also includes links to various copyright information pages 194 (FIG. 1), which further explains the issues pertaining to copyright law and the unauthorized use and distribution of audio content. The user accesses this email through an email client 206. The rights management system 130 also sets a flag in the user's account that there is an outstanding block on an uploaded video file. If the does not undertake one of the editing action (mute audio, replace audio, remove file) within a predetermined amount of time (e.g., 10 days), then video file is retrieved from the database 190, the audio content is automatically removed from the video file, and the modified video file is stored back to the database 190. The mute flag can then be removed since the video will now play without any audio at all; this approach is beneficial to prevent 

Claims 2, 9-10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chastagnol, LaRosa, and Galves as applied to claims 1, 11, and 16 above, and further in view of U.S. Patent Pub. No. 2010/0287201 to Damstra et al.
Per Claims 2, 12, and 17: The combination of Chastagnol, LaRosa, and Galves discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  However, the combination of Chastagnol, LaRosa, and Galves fails to disclose, but Damstra, an analogous art of identifying digital content, discloses:
wherein the known content publisher is in a subset of users, wherein content ownership information including scope of rights owned by the subset of users for geographic regions is maintained for users that are in the subset, and wherein content ownership information that includes scope of rights owned associated with the geographic regions is not maintained for users that are not in the subset. (see Damstra at ¶ 64: The content largely originates from two sources: individual authors that record e.g. their holiday video and commercial videos, e.g. an episode of a TV series or a Hollywood movie.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to only store information for known content publishers as disclosed in Damstra.  One of ordinary skill in the art would have been motivated to 

Per Claim 9: The combination of Chastagnol, LaRosa, and Galves discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of Chastagnol, LaRosa, and Galves fails to disclose, but Damstra discloses:
determining that the first content item matches a second reference content item for which third content ownership information is available, the third content ownership information indicating that the second reference content item is associated with a second content owner. (see Damstra at ¶ 72: Continuing now with FIG. 6, the author of the edited content 602 desires to share its co-created work, i.e. the edited content, with others via the server 200 and uploads Cnew 602 and the log f 616 to the server 200. The server 200 retrieves the content 610 that was used by matching F(C1) and F(C2) 615 against the fingerprint database stored at the second memory 402. The Content Retrieval functions 610 returns content C1 611 from DS. Next, the server 200 parses log f. It selects section (x′1,y′1) with dimensions (w′1,h′1) from Cnew 602 and calculates fingerprint F[Cnew(x′1,y′1,w′1,h′1)] 612. In parallel, the server 200 selects section (x1,y1) with dimensions (w1,h1) from C1 and calculates fingerprint F[C1(x1,y1,w1,h1)] 613. Next, the server 200 matches these two fingerprints. If they match, a part of Cnew 602 has been accounted for. In this way, the content identification is performed for all parts of Cnew 602. Having identified all parts, the status of these parts is determined (e.g. status as ‘blacklisted’, by retrieving the license associated to the content etc.). Depending on the status information, it is decided whether to publish Cnew or not.  See also Damstra at ¶ 55: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol such that it would check for infringement against all possible reference content items as disclosed in Damstra.  One of ordinary skill in the art would have been motivated to do so to protect owners’ intellectual property assets from infringement.

Per Claim 10: The combination of Chastagnol, LaRosa, Galves, and Damstra discloses the subject matter of claim 9, from which claim 10 depends.  However, Chastagnol fails to disclose, but LaRosa discloses:
initiating a content ownership dispute between the first user and the second content owner. (see LaRosa at ¶ 87: The next step is to prioritize the ownership information included in the preliminary merge result by (1) comparing the ownership information for each purported owner to determine if there is a disagreement and (2) for each identified disagreement, deleting the ownership information that is from the less reliable source based on the merging rules. This process forms the final merged result.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to also initiate a content ownership dispute as disclosed in LaRosa.  One of ordinary skill in the art would have been motivated to do so to ensure that only the correct content owners can set restrictions on content.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chastagnol, LaRosa, and Galves as applied to claims 4, 14, and 19 above, and further in view of NPL “Youtube’s Inability to Split Ad Revenue Between Audio & Video Copyright Holders” by Mikal, dated March 31, 2017 (hereinafter, “YouTube”).
Per Claims 21-23: The combination of Chastagnol, LaRosa, and Galves discloses the subject matter of claims 4, 14, and 19, from which claims 21-23 depend, respectively.  However, the combination of Chastagnol, LaRosa, and Galves fails to disclose, but YouTube, an analogous art of digital content ownership, discloses:
wherein the determining that both the first user and the first content owner are content owners of the first content item comprises determining that the first user is a content owner of a first portion of the first content item, and the first content owner is a content owner of a second portion of the first content item. (see YouTube at p. 2: If Bob created 100% of the video and 90% of the audio, while Sal created audio that appears in 10% of the background, Bob should receive 100% of the revenue from the video, and 90% of the revenue from the audio, while Sal receives 10% of the revenue from the audio. And if there’s a performer in the video that performs an act that they hold copyright over, they should get their percentage as well. Why shouldn’t you be able to assign 33% to Bob, 33% to Sal, and 33 (or 34)% to Jane the trapeze artist?)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol as disclosed in YouTube in order to determine which granular rights in each content item belongs to which owner.  One of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.S. Patent Pub. No. 2006/0167807 discloses systems, methods and apparatus for resolving disputes regarding digital media files stored in an open copyright database. The invention further includes identifying, tracking and monitoring digital media files is provided. The system provides numerous methods of interfacing with a content outlet. The methods further include comparing attributes of content to be downloaded with attributes of content in a media database. The methods also includes providing restrictions based on a result of the comparing. The methods further include monetizing the methods between both retailers and rights-holders using the system. Additionally, the method may include providing retail analysis, resolving disputes, and distributing royalty payments to rights-holders of content.
U.S. Patent Pub. No. 2009/0177635 discloses a system and method for documenting intellectual property ownership of digital content is described. The approach includes initializing an annotation, within or associated with the digital content, within a system with a reliable reference of authorship, ownership, and licensure to a first portion of the digital content and unverified claims of authorship, ownership, and licensure to a second portion of digital content. The invention also provides a system and method to augment and update these records by adding additional claims of ownership, authorship, 
U.S. Patent Pub. No. 2017/0337621 discloses a need exists to efficiently market creative works including music, concerts, photographic, video programs, motion pictures, two and three dimensional works of art and literary works. The cost of creating works of art has never been less. Computer programs like Garage Band and iMovie have lowered production costs so that more people than ever before are engaged in creativity. The present invention links the creative community with investors, venue owners, social media influencers, other artists, art critics, art distributors, literary agents, art brokers and dealers and the overall audience for creative works. The present invention represents a significant augmentation to the traditional artists and repertoire departments of the major record companies and will enable a bidding marketplace so that creative works may be monetized at the moment of creation and combined with other preexisting artwork to enable marketing compilations or derivative works expeditiously. Advertisers may in turn sponsor selected artists or works of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685